UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


BOBBIE J. PETERSON,                     
                 Plaintiff-Appellant,
                 v.
                                                   No. 00-1631
PIEDMONT TECHNICAL COLLEGE; DR.
LEX WALTERS,
             Defendants-Appellees.
                                        
           Appeal from the United States District Court
          for the District of South Carolina, at Anderson.
               Henry R. Herlong, Jr., District Judge.
                            (CA-98-3567)

                      Submitted: October 31, 2000

                      Decided: November 20, 2000

          Before LUTTIG and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Bobbie J. Peterson, Appellant Pro Se. Charles J. Boykin, Thomas
Kennedy Barlow, DUFF, DUBBERLY, TURNER, WHITE &
BOYKIN, L.L.C., Columbia, South Carolina, for Appellees.
2              PETERSON v. PIEDMONT TECHNICAL COLLEGE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Bobbie Peterson worked as a secretary at Piedmont Technical Col-
lege (PTC) in South Carolina for twenty-two years before her
employment was terminated in 1998. Peterson, who is black, filed this
action asserting that her transfer to another position in January 1998
and her termination in November 1998 were motivated by racial dis-
crimination, in violation of Title VII of the Civil Rights Act of 1964,
42 U.S.C.A. §§ 2000e-5 to 2000e-17 (West 1994 & Supp. 2000). The
district court entered summary judgment against Peterson on the rec-
ommendation of the magistrate judge. Both concluded that, even
assuming that Peterson established a prima facie case of discrimina-
tion, she did not satisfy this court’s requirement that she have evi-
dence showing PTC’s reasons for the disputed actions were
pretextual, and that the real motive was discrimination—the so-called
"pretext plus" standard. See generally Vaughn v. Metrahealth Cos.,
145 F.3d 197, 202 (4th Cir. 1998).

   The Supreme Court has held recently that such a pretext plus
requirement does not accurately describe the plaintiff’s burden in
withstanding a summary judgment motion. Reeves v. Sanderson
Plumbing Prods., Inc., 120 S. Ct. 2097 (2000). But we conclude that
the district court’s decision must still be affirmed.

   First, we note that the issue of Peterson’s termination is not prop-
erly before the Court. Peterson’s complaint to the Equal Employment
Opportunity Commission dealt only with her transfer, and was filed
before the termination. Therefore, the district court lacked jurisdiction
over any complaint of discrimination regarding her termination. 42
U.S.C. § 2000e-5(e)(1); see Evans v. Technologies Applications &
Serv. Co., 80 F.3d 954, 962-63 (4th Cir. 1996).

    As to the transfer, Peterson has failed to make out a prima facie
              PETERSON v. PIEDMONT TECHNICAL COLLEGE                 3
case of discrimination. As she has put forth no direct evidence of dis-
crimination, Peterson’s prima facie case is assessed under the McDon-
nell Douglas* method of proof. In this case, Peterson must establish:
(1) she is a member of a protected class; (2) she suffered an adverse
employment action; (3) at the time of the adverse action she was per-
forming up to her employer’s expectations; and (4) other similarly sit-
uated employees who are not members of the protected class did not
suffer the same adverse action. See Brinkley v. Harbour Recreation
Club, 180 F.3d 598, 607 (4th Cir. 1999). Peterson’s transfer to a posi-
tion with equal pay, benefits, seniority and responsibility as in her
prior position does not qualify as an adverse employment action. See
Boone v. Goldin, 178 F.3d 253, 255-56 (4th Cir. 1999) (holding that
reassignment can only support a Title VII claim if the reassignment
had "significant detrimental effect").

   As Peterson has not successfully supported a prima facie claim of
employment discrimination, we affirm the judgment of the district
court. Her conclusory allegations of bias against the district judge
entitle her to no relief. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                          AFFIRMED

  *McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).